DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP20150115780 (hereinafter Hirotani).
With respect to claim 1 Hirotani discloses a sheet for an automobile interior or exterior material, comprising:
A nonwoven fabric layer (11) in which a fiber weight per unit area is 220g/m2 to 1,000g/m2 (paragraph 79-81) and 
An olefin resin layer (17) laminated on one of the surfaces of the nonwoven fabric layer, wherein 
A formation amount of the olefin resin layer is in the range of 100g/m2 to 500g/m2, a melt flow rate of the olefin resin layer is in the range of 1g/10minutes to 90g/10 minutes (a value of 8 is taught),
At least a part of a resin of the olefin resin layer is impregnated in the nonwoven fabric layer (abstract),
A plurality of micropores (15b) is formed in the olefin resin layer, and air permeability of an entirety of the sheet for an automobile interior/exterior material in a thickness direction is present.

With respect to claim 2 Hirotani as modified further discloses wherein the olefin resin layer is a low density polyethylene resin layer (see abstract). Regarding the respective claimed ranges for the weight per unit area and the air permeability as claimed it would have been an obvious matter of optimization. Refer again to ho0ldings of In re Aller as cited above. 
With respect to claim 3 regarding the specific selection of a linear low density polyethylene resin, it would have been obvious to one of ordinary skill in the art to select any known material capable of the function including such a linear LDPE. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 4 regarding the claimed range of the flow rate, it would have been obvious to select any such range as a matter of optimization, see again holdings of In re Aller as cited above.
With respect to claim 5 regarding the selection of micro pore range it would have been obvious as the pore size would determine the air flow through the pore and thus alter the sound absorption in a known manner. See again holdings of In re Aller.
With respect to claim 6 regarding the claimed ranges of thickness and density, these quantities are known in the art of bulk absorber sound absorption means to have a direct result on the sound absorbed, as such the selection of such a claimed range would have been obvious. See again holdings of In re Aller.

With respect to claim 8 regarding the formation amount of the olefin resin layer the selected range would have been obvious as a matter of optimization of a known results effective variable in the form of the density of the outer layer.
With respect to claim 9 Hirotani (figure 1) further discloses an automotive interior or exterior material obtained by forming the sheet for an automobile interior/exterior material.
With respect to claim 10 Hirotani (see abstract) further discloses thermoforming the sheet for an automobile interior/exterior material.
With respect to claims 11-17 Hirotani as modified (see above rejections of claims 1-10) discloses both the article of manufacture and the method of forming including the thermoforming and pressing of the article, the forced impregnation step of pressing and the softening. One of ordinary skill in the art would find the respective ranges and known forming techniques obvious to use to form the device as taught by Hirotani and claimed by the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hata (US20180229466) discloses an interior or exterior covering member; Tanaka (US5258089) discloses a method for producing interior materials; Hattori (US20170197559) discloses a car interior material; Gao (US20090011210) discloses lightweight glass fiber reinforced thermoplastic; Yada (US8758875) discloses an interior material for automobile; Kim (US20160059799) discloses a multilayered noise absorbing member; Borroni (US20110139542) discloses acoustic shield;  Oboodi (US20100213002) discloses a fibrous material noise suppressor; Albin (US20070137926) disclosed an acoustical component; Berbner (US20060124387) discloses a perforated sound shield; and Veen (US6345688) discloses a method and apparatus  for a soundproofing member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837